Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 20-22, 24, 26, 30-37, 51-52, 54, 56, and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (7,357,248; hereinafter Sivakumar) in view of The Official Notice and Bauer (7,565,987) and/or Herivel et al. (8,887,962; hereinafter Herivel).  
As to claim 1, Sivakumar discloses a cleaning kit/improved liquid container (52) in the embodiment of Figure 7 comprising a pouch divided into a first liquid-tight container (32’) containing at least one absorbent applicator such as wipes (34), a second liquid-tight container (12’, 14’) containing a cleaning liquid (13, 15; column 8, lines 58-63), and a frangible seal (36’, 42’) along at least a portion of the boundary between the first container and the second container and the frangible seal is broken by the application of pressure by a user to the second container to release the cleaning liquid from the second container into the first container.  Sivakumar further 
As to claim 4, Sivakumar discloses the applicator is a wiper (34) and the wiper is inherently capable for use in clean rooms requiring the use of wipers producing very small quantities of contaminants in use.
As to claim 6, Sivakumar further discloses the applicator is made from materials selected from the group consisting of a polyester knit or polypropylene or another suitable, compatible material (column 9, lines 38-41) which are considered equivalent to the materials as claimed because such materials for forming the applicator is old and conventional in the art.
As to claim 20, the kit/container of Sivakumar as modified above having most of the limitations of the claim except for the baffle is adapted to provide an effective volume after filling with a liquid of between about 30% and about 80% as claimed.  It appears that each of the pouch of Bauer and/or Herivel comprises the plurality of baffles and the baffles are capable to provide an effective volume after filling with a liquid of between about 30% and about 80% as claimed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Bauer and/or Herivel to further modify the kit/container of Sivakumar as modified so the pouch is constructed with the baffle adapted to 
As to claims 21-22, Herivel further teaches the use of heat sealer for forming the baffle (column 4, lines 1-3).
As to claims 30-32, the kit/container of Sivakumar as modified above comprises the baffle is adapted to provide an effective volume after filling with a liquid of between about 30% and about 80%, and the strength of the frangible seal is between about 30 inches of water and about 80 inches of water when tested according to ASTM Test F1140-07 (2007).  The baffle and the strength of the frangible seal in claims 30-32 read on the baffle and the strength of the frangible seal of Sivakumar as modified.
As to claim 33, the kit/container of Sivakumar as modified above (see claims 1 and 20) comprises all the limitations as claimed.

Claims 7-19, and 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the refereneces as applied to claim 1 or 20 or 33 above, and further in view of McBride (2005/0167293).  The kit/container of Sivakumar as modified above further fails to show the first liquid-tight container comprises an access opening and the opening is re-sealable peel and seal opening as claimed.  McBride teaches a pouch (12) containing at least one absorbent applicator such as wipers (10; 20, 20’) comprising an access opening (14) such as a re-sealable peel and seal opening (14-18).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of McBride to modify the kit/container of Sivakumar as modified so the first liquid-tight container comprises an access .
As to claims 8 and 9, Sivakumar further discloses the pouch formed from two sheets of material (18, 20).  To the extent that Sivakumar fails to show the pouch formed from a single sheet of material as claimed, The Official Notice is taken of an old and conventional practice of providing a pouch either formed from a single sheet or two sheets of material having the edges joined together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the kit/container of Sivakumar as modified so the pouch is constructed from a single sheet of material instead of two sheets since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  
As to claim 13, the access opening of the kit/container of Sivakumar as modified from the teaching of McBride comprises a flap (16) normally covering the opening and a pressure sensitive adhesive (18) adapted to re-seal the pouch after opening (see Figure 1 of McBride).
As to claims 14-15, the access opening of the first container of Sivakumar as modified further fails to show the access opening includes a re-sealable slider zipper or a resealable pressure zipper instead of the re-sealable pressure sensitive adhesive, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit/container of Sivakumar as modified so the access opening of the first container comprises a re-sealable slider zipper or a resealable pressure zipper instead of the re-sealable pressure sensitive adhesive because the selection of the specific type of the re-sealable opening such as a re-sealable slider zipper or a resealable pressure zipper or re-sealable pressure sensitive adhesive .

Allowable Subject Matter
Claims 25 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered but they are not deemed to be persuasive.  
Applicant’s arguments with respect to the rejected claims such as the pressure to break the frangible seal as claimed in the remarks are noted.  They are not persuasive because Sivakumar discloses the strength the break the frangible seal may be adjusted in various ways and also based on the individuals who will be breaking the frangible seal (see above).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN K BUI/Primary Examiner, Art Unit 3736